 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   DAMIAN J. HUNTER,                       )     No. CV 17-6107-DOC (AGR)
                                             )
12                        Petitioner,        )
                                             )     ORDER ACCEPTING FINDINGS AND
13       v.                                  )     RECOMMENDATION OF UNITED
                                             )     STATES MAGISTRATE JUDGE
14   STEWART SHERMAN, Warden,                )
                                             )
15                        Respondent.        )
                                             )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18   including the magistrate judge’s Report and Recommendation. No objections to the
19   Report have been filed. The Court agrees with the recommendation of the
20   magistrate judge.
21            IT IS ORDERED that Petitioner’s motion for stay is DENIED.
22
23   DATED: January 30, 2019
                                                      DAVID O. CARTER
24                                                United States District Judge
25
26
27
28
